        Case 4:20-cv-00044-BMM Document 83 Filed 08/26/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 THE ASSINIBOINE AND SIOUX
 TRIBES OF THE FORT PECK INDIAN                 CV 20-44-BMM-JTJ
 RESERVATION,
                                                ORDER
              Plaintiff,                        CONTINUING STAY
        v.

 THE U.S. DEPARTMENT OF THE
 INTERIOR, et al.,

              Defendants,

        and

 TRANSCANADA KEYSTONE
 PIPELINE, LP, et al.,

               Defendant-Intervenors.


      This case has been stayed by joint motion of the parties. On August 6, 2021,

the parties advised the Court that that stay should be continued for an additional

sixty days. For good cause shown, the case shall remain stayed for sixty days from

the date of this order. At the end of the sixty-day stay period, the parties shall

submit a status report advising the Court whether a continued stay is warranted or

if litigation deadlines should be reinstated, in which case the parties shall propose a

revised litigation schedule. If any party wishes to lift the say prior to the end of the

sixty-day period, it shall file a motion with the Court.


                                           1
        Case 4:20-cv-00044-BMM Document 83 Filed 08/26/21 Page 2 of 2



       TC Energy shall notify the Court sixty days in advance of any construction

of the main pipeline or new pump stations. In addition, TC Energy shall notify the

Court and parties thirty days in advance of construction or occupation of the work

force camps by workers engaging in anything other than security, environmental

protection, asset protection, and/or dismantling the camps.

      Defendants shall notify the Court if TC Energy requests a notice to proceed

from the U.S. Bureau of Land Management (“BLM”) or schedules a

preconstruction conference with BLM.



      DATED this 26th day of August, 2021.




                                         2
